NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       NOV 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL C. SCHER,                                No. 15-16127

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-02105-APG-
                                                  CWH
   v.

 CITY OF LAS VEGAS; et al.,                       MEMORANDUM*

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted November 16, 2016**

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Michael C. Scher appeals pro se from the district court’s order dismissing

his action alleging federal claims against numerous individuals and the City of Las

Vegas arising from court proceedings related to a traffic violation. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s decision regarding the sufficiency of service of process. Rio Props.,

Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002). We vacate and

remand.

      The district court dismissed Scher’s action without prejudice for failure to

effectuate proper service in compliance with Rule 4 of the Federal Rules of Civil

Procedure because Scher only sent the summons and a copy of the complaint via

certified mail. However, the record shows that Scher also submitted proofs of

service indicating that the Las Vegas Constable’s Office served all defendants,

personally or through representatives authorized to accept service of process,

within the prescribed time. Moreover, in their reply to Scher’s opposition to their

motion to dismiss, defendants note Scher’s “apparent sufficiency of service upon

the City of Las Vegas,” but the district court did not reference this in its dismissal

order, or address whether service effectuated through the Las Vegas Constable’s

Office was proper with respect to the individual defendants. Thus, we vacate and

remand for the district court to revisit whether service of process on the City of Las

Vegas and on the individual defendants was proper.

      Scher’s pending motion is denied.




                                           2                                    15-16127
The parties shall bear their own costs on appeal.

VACATED and REMANDED.




                                   3                15-16127